NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        CRISTIAN LEYVA, Appellant.

                             No. 1 CA-CR 19-0672
                               FILED 12-17-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-001897-001
               The Honorable John R. Hannah, Jr., Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Michael J. Dew Attorney at Law, Phoenix
By Michael J. Dew
Counsel for Appellant
                             STATE v. LEYVA
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Paul J. McMurdie joined.


C R U Z, Judge:

¶1           Cristian Leyva appeals his conviction and sentence for one
count of misconduct involving weapons, a Class 4 felony. For the following
reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            In February 2019, law enforcement conducted a traffic stop on
a vehicle in which Leyva was the passenger. The officer asked the driver of
the vehicle, as well as Leyva, if there were any weapons in the vehicle.
Leyva and the driver both responded, “no.” Two other officers responded
to the scene as backup, and while asking for Leyva’s I.D., a second officer
asked Leyva if there were any weapons in the car, to which Leyva again
responded “no.” The officer asked Leyva to step out of the vehicle, and
Leyva complied. The officer then saw a firearm underneath the passenger
seat where Leyva had been sitting.

¶3             Leyva was placed in handcuffs by the third officer, and the
officer informed him, “You’re just being detained right now, okay?” The
third officer then asked Leyva, “Did that officer ask you if there was a gun
in the car?” Leyva responded, “yes,” and the officer stated, “C’mon, man.”
The officer then asked Leyva, “Is there anything else in the car that you’re
aware of, man? Now is your time to be straight up and forward.” Leyva
told the officer, “It’s just that gun. Some guy just got in the car and left it
right now.” The officer followed up, asking, “So your prints won’t come
back on that gun or anything like that?” And Leyva stated, “Yeah, I touched
it.” The officer asked, “Do you know if the gun’s stolen?” Leyva
responded, “I don’t know.” The officer then placed Leyva in the back of
the patrol car. The driver of the vehicle was placed in the back of a different
patrol car. Officers removed the gun from the vehicle and observed its
serial number was defaced.

¶4          Leyva and the driver of the vehicle were read Miranda
warnings and questioned separately. The driver denied knowing there had



                                      2
                            STATE v. LEYVA
                           Decision of the Court

been a gun in the vehicle. Leyva initially told police he had no knowledge
of the gun and he was unaware that the gun had been under his seat. Leyva
told the officers two females had been in the backseat of the vehicle shortly
before being pulled over, and he did not know if either female had a gun.
However, the officer confronted Leyva with his earlier statement that his
fingerprints would be on the gun, and Leyva then told police a man named
“Chano” owned the gun. Leyva stated that Chano had been in the car and
placed the gun under the passenger seat, although Leyva had touched the
handle of the gun. Officers then asked the driver of the vehicle if Leyva’s
version of the events was true. The driver stated that he did not know a
Chano, and the only people who had been in his vehicle were Leyva and
the two females.

¶5             Officers then confronted Leyva with the driver’s statements,
which were inconsistent with Leyva’s version of the events. At this point,
Leyva admitted that Chano had never been in the vehicle, and Leyva
confirmed the driver did not know about the gun’s existence. Leyva stated
that Chano had given him the gun earlier that day and asked him to “take
care of it.” Leyva stated he then took the gun from Chano and later placed
it under the passenger seat. Leyva admitted he knew the gun had been
under the passenger seat the entire time, and his fingerprints would be on
the handle of the gun, but not the trigger or the rack. Leyva told the officer
he was not legally permitted to possess a gun, and officers discovered he
was a prior felon. Officers told Leyva they would submit charges against
him later, and Leyva was released from the scene.

¶6            Leyva was charged with misconduct involving weapons and
appointed counsel. Before trial, Leyva moved to proceed without counsel,
and after finding he knowingly, intelligently, and voluntarily waived his
right to counsel, the court granted Leyva’s motion. The court appointed
Leyva’s former counsel as advisory counsel. On the second day of trial,
Leyva filed a motion to suppress, arguing any statements made before the
officers advised him of his Miranda rights should be precluded as
unconstitutional and self-incriminating. The superior court ruled the
voluntariness of Leyva’s statements was a question of fact for the jury,
although “[a] motion to suppress at this point is untimely.”

¶7           Following the trial, the jury found Leyva guilty of the charge.
During the aggravation phase of the trial, the State presented testimony that
Leyva committed the offense while on pretrial release for a separate felony
offense and felony probation for a separate felony conviction from 2016.
The jury found aggravating circumstances of the commission of the offense



                                      3
                            STATE v. LEYVA
                           Decision of the Court

while on release and felony probation. The superior court sentenced Leyva
to a prison term of twelve years.

¶8          Leyva timely appealed, and we have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1) and 13-
4033(A)(1).

                               DISCUSSION

¶9            Leyva argues the court erred in denying his motion to
suppress. We review the denial of a motion to suppress for an abuse of
discretion, and we view the facts in the light most favorable to upholding
the superior court’s ruling. State v. Cornman, 237 Ariz. 350, 354, ¶ 10 (App.
2015).

¶10          Leyva sought to suppress any statements he made before law
enforcement read him his Miranda rights, arguing that any questioning that
took place pre-Miranda “should be precluded as testimony against
defendant.” However, Leyva filed his motion to suppress after the trial had
commenced, and the court denied the motion as untimely. Although the
court heard argument of the parties, no evidentiary hearing was held.

¶11            Leyva argues that the State “waived waiver,” citing United
States v. Macias, 789 F.3d 1011 (9th Cir. 2015) and Norwood v. Vance, 591 F.3d
1062 (9th Cir. 2010). However, these cases make clear that a party can waive
waiver implicitly by failing to assert it, and “by addressing the claim on the
merits without also making a waiver argument.” Norwood, 591 F.3d at 1068;
see also Macias, 789 F.3d at 1024-25 (Wardlaw, J., concurring in part,
dissenting in part). Here, the State expressly claimed Leyva’s motion was
untimely before addressing the motion on its merits.

¶12            “Parties must make all motions no later than 20 days before
trial,” Ariz. R. Crim. P. 16.1(b), and “[t]he court may preclude any motion,
defense, objection, or request not timely raised by motion.” Ariz. R. Crim.
P. 16.1(c). There is an exception to this rule, however, and the court cannot
deny a motion based on untimeliness if “the basis was not then known and
could not have been known through reasonable diligence, and the party
raises it promptly after the basis is known.” Ariz. R. Crim. P. 16.1(c).

¶13           Leyva argues the “[r]ecord in this case is silent” with respect
to when Leyva learned of the basis for his motion to suppress. But the
superior court asked the State about the timing of disclosure of the officer’s
body-worn camera footage to Leyva, and the State maintained it had timely
disclosed the body-worn camera footage to Leyva. Leyva did not contend


                                      4
                             STATE v. LEYVA
                            Decision of the Court

below, and does not contend on appeal, that the body-worn camera footage
was untimely disclosed or that the timing of disclosure of any other
evidence prevented him from filing his motion to suppress in a timely
fashion. The superior court did not abuse its discretion in denying Leyva’s
motion to suppress as untimely.

¶14             To review the denial of a motion to suppress for fundamental
error, we must first determine there was, in fact, error committed and that
such error, in light of the entire record, was prejudicial. State v. Thomas, 130
Ariz. 432, 436 (1981). Then, our review is limited to the record of the
evidentiary hearing on the motion. State v. Lietzau, 248 Ariz. 576, 579, ¶ 8
(2020) (“[W]e consider only the evidence presented at the suppression
hearing . . . .”); State v. Rojo-Valenzuela, 237 Ariz. 448, 452, ¶ 15 n.2 (2015)
(“We reiterate that review of a ruling on a motion to suppress is limited to
the evidence presented at the suppression hearing.”); State v. Moore, 222
Ariz. 1, 7, ¶ 17 (2009) (“A trial court ruling on a motion to suppress is
reviewed based solely on the evidence presented at the suppression
hearing.”). Due to the untimeliness of Leyva’s motion, no evidentiary
hearing was held in the instant matter. And although there is body camera
footage from three officers involved in the stop, that recording is not
continuous. Additionally, Leyva does not state with specificity which
statements should have been suppressed. On this record we cannot
determine with any reasonable degree of certainty what factual findings the
court would have made had it enjoyed the benefit of an evidentiary hearing.
We refuse to speculate in that regard. Leyva has waived the issue. We find
no error.

                               CONCLUSION

¶15           We affirm Leyva’s conviction and sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5